896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Lee MITCHELL, a/k/a Thomas Lugman Muwwakkil,Planitiff-Appellant,v.Edward MURRAY;  Edward Morris;  Thomas Israel;  J.Armentrout;  L. Jarvis;  Captain Day;  Captain Counts;Lieutenant Hinton;  Lieutenant Holloway;  R. Boyer;Sergeant Harris;  Sergeant Syler;  Ms. Eichinger;  NurseWhite;  Nurse Murphy;  Nurse Hicks;  Roger Huffman;Shifflett, Jr.;  Ms. Smiley;  Billie D. Reeves;  W.P.Rogers;  Doctor Fox, Defendants-Appellees.
No. 89-7638.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1989.Decided:  Feb. 12, 1990.

Thomas Lee Mitchell, appellant pro se.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia;  Edward Meade Macon, McGuire, Woods, Battle & Boothe, for appellees.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Thomas Lee Mitchell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Murray, C/A No. 88-159-H (W.D.Va. May 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.